Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification as originally filed does not appear to have presented “displaying the image that moves separately from a movement of the at least one of the one or more autonomous, traveling vehicles”, (claim 22). The language of claim 22 appears to present a broadening new matter not supported by the original disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 4, 6-12, 14 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuja et al. 5,899,635 in view of SE 501,987 to Johansson et al. and Curlander et al. 9,547,986.
As to claims 2, 4, 6, 12, 14 and 16, Kuja et al. teaches application and utilization of a roadway conduit having and a visual display coupled to at least a portion of the at least one roadway conduit section to convey image and/or information, (col. 11, lines 27-33), viewable by at least one passenger of one or more traveling vehicles that traverse the at least one roadway conduit section within the roadway conduit volume. Kuja et al. discloses at least one roadway conduit ingress 28/34 coupled to a first location of the at least one roadway conduit section and at least one roadway conduit egress 30/34 coupled to a second location of the at least one roadway conduit section, (see for example, Figs 1 and 10).
Johansson et al. teaches application and utilization of a roadway conduit having and a visual display (6A) coupled to at least a portion of the at least one roadway conduit section (6) to convey image and/or information, (page 4, lines 24-33), viewable by at least one passenger of one or more traveling vehicles that traverse the at least one roadway conduit section within the roadway conduit volume.
Curlander et al. teaches application and utilization of  autonomous vehicles within which passengers may travel a roadway.
Therefore, to have provided the Kuja et al. roadway conduit with a plurality of display screens along any surface of the roadway conduit, thus allowing for information to be conveyed to the traveler, would have been obvious to one having ordinary skill in the art as taught by Johansson et al. while Curlander et al. teaches use of autonomous vehicles within which passengers may travel a roadway. The examiner takes official notice that zero emissions autonomous vehicles are well-known in the art.
As for claims 8, 9, 11, 18, 19 and 21, the use of scrolling text images along a roadway to convey information, including what may be considered emergency information, is an old and well-known technique for alerting travelers to specific information. Such scrolling text is programmed to traverse or scroll at a given speed across the screen with such speed inherently being a speed relative to a traveling velocity of a vehicle.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuja et al. 5,899,635 in view of SE 501,987 to Johansson et al. and Curlander et al. as applied to claims 1-4, 6-14 and 16-21 above, and further in view of Daniels 10,597,895.
	Daniels teaches application and utilization of autonomous, traveling vehicles comprises one or more zero emissions, autonomous vehicles, (e.g., col. 35, lines 27-30). Therefore, to have provided the Kuja et al. view of Johansson et al. and Curlander roadway conduit system with one or more zero emissions, autonomous vehicles, thus making use of a well-known apparatus for eliminating exhaust within a tunnel, would have been obvious to one having ordinary skill in the art as taught by Daniels. 
      
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuja et al. 5,899,635 in view of SE 501,987 to Johansson et al. and Curlander et al. as applied to claims 1-4, 6-14 and 16-21 above, and further in view of Bambrogan et al. 9,718,630.
	Bambrogan et al. teaches application and utilization of LED display screens within a roadway conduit. Therefore, to have provided the display screens of the Kuja et al. view of Johansson et al. and Curlander roadway conduit system as LED display screens, thus making use of a well-known apparatus for conveying information, would have been obvious to one having ordinary skill in the art as taught by Bambrogan et al.

Response to Arguments
	Applicant's arguments filed June 30, 2022, with respect to the rejection of claim 2 over Kuja et al. in view of Johansson et al. and Curlander et al., have been fully considered but they are not persuasive. As set forth in the above rejection of claims 2 and 12 Kuja et al. in view of Johansson et al. and Curlander et al. shows and teaches at least one roadway conduit ingress coupled to a first location of the at least one roadway conduit section and at least one roadway conduit egress coupled to a second location of the at least one roadway conduit section as well as a visual display that is coupled to at least a portion of the at least one roadway conduit section. Applicant’s request for an interview appears conditional and has thus, not been granted. Meanwhile, Bambrogan et al. teaches utilization of LED display screens within a roadway conduit.

Allowable Subject Matter
Claims 7, 10, 17, 20, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                /MICHAEL SAFAVI/                                                                Primary Examiner, Art Unit 3631                                                                                                                                        




























MS
October 02, 2022